        Case 7:19-cv-09234-PMH
Case 7-19-cv-09234-PMH          Document
                          Document       33 inFiled
                                   31 Filed    NYSD 06/11/20 Page 1 ofPage
                                                      on 06/10/2020    2   1 of 2



                                                                                               From the Desk Of
                                                                                       Nadira S. Stewart, Partner
                                                                                    NSStewart@StewartFirm.com
     133-40 Hook Creek Blvd., Rosedale, NY 11422
       Tel: (718) 527-9862 Fax: (718)527-7624
             www.stewartfirm.com



                                                        June 10, 2020

                                        The Court construes Plaintiff's letter as a request for an
By Electronic Case Filing               extension of time to file an Amended Complaint. Plaintiff shall file
Honorable Philip M. Halpern             an Amended Complaint on or before July 10, 2020. The Court
U.S. District Judge                     denies, at this time, Plaintiff's request that the Court schedule a
United States District Court            conference.
Southern District of New York                                             SO ORDERED.
300 Quarropas Street                    Dated: New York, NY
White Plains, NY 10601                         June 11, 2020              ______________________
                                                                          Philip M. Halpern, U.S.D.J.

                        Re:      Blamah v. State of New York et. al
                                 Index No.: 19-cv-9234 (PMH)

Dear Judge Halpern:

       As the Court is aware, this Firm represents Plaintiff Tenneh Blamah in the above-
referenced matter. We write to request a second extension of time to amend Plaintiff’s complaint.

         We request a telephone conference due to the unique circumstances. Pursuant to the
Court’s endorsed Order, dated May 11, 2020, Plaintiff had been granted an extension of time to
amend her complaint from May 11, 2020 to June 10, 2020 due to issues related to the ongoing
COVID-19 pandemic. At the time, we also had issues communicating with Plaintiff, which we
later attributed to the unique work conditions as Ms. Blamah did contact us several days later.
However, we are concerned as Ms. Blamah has not responded to our recent attempts to
communicate or to update us on her activities and we intend to make a physical trip to confirm
that she has not been seriously impacted by either the pandemic or the protests. We are concerned
as we have had several clients disappear during this time period and Ms. Blamah has been
responsive in the past.

        Consequently, we request a brief extension to Plaintiff’s deadline to amend the pleadings
and/or to provide a status report of and. Blamah’s absence. We also request a telephone
conference to discuss these concerns as we have no precedent for how to proceed. Defense
counsel, Elyce Matthews, Esq., consents to said request but has advised that they need a definitive
deadline as Ms. Blamah is the Plaintiff in this action. Counsels for both parties are available for a
telephone conference on Mondays and Wednesdays.

       We thank the Court for its consideration of this matter.
        Case 7:19-cv-09234-PMH
Case 7-19-cv-09234-PMH          Document
                          Document       33 inFiled
                                   31 Filed    NYSD 06/11/20 Page 2 ofPage
                                                      on 06/10/2020    2   2 of 2



                                                Respectfully submitted,

                                                /s/ Nadira S. Stewart

                                                Nadira S. Stewart
cc:   all appearing parties via ECF
      Tenneh Blamah (by email and certified mail)
